Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-6 and 13-17) in the reply filed on August 23, 2022 is acknowledged.
Claims 7-12 are currently withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 23, 2022.

Claim Objections
Claim 16 is objected to because of the following informalities:
	(i) With regard to claim 16 (line 1), the term "pondle" should be changed to the term --spindle--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 13, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP 2017-075340 A) in view of Peter (US 5,459,627).
As per claim 1 (and analogously, as per claim 13), Sato et al. (JP 2017-075340 A) discloses a base member (e.g., 1) serving as a part of a housing of a hard disk drive device (e.g., see, inter alia, paragraphs [0001, 0003]), the base member (1) comprising: a base body (1) being a cast product (e.g., see, inter alia, paragraph [0009]). 
As per claim 1, Sato et al. (JP 2017-075340 A) further discloses providing an impregnating agent (e.g., 4) filled into a casting cavity (e.g., one of the cavities (1a, 1b) and/or processed surface of (1)) exposed at an interior surface of the base body (1); and a coating film (e.g., 7 and/or 10) covering a surface (e.g., surface of (1) as seen in Figs. 1(c, d)) including a portion of the base body (1).
As per claim 3, wherein of the casting cavity exposed at the base body portion, the impregnating agent (e.g., 4) is also filled in the casting cavity ((1a, 1b) and/or processed surface of (1)) having an outermost diameter being equal to or smaller than 20 µm (e.g., see, inter alia, paragraph [0018], wherein the film thickness of the impregnated agent fills the processed surface and/or the cavities therein, to a thickness of smaller than 20 µm).
As per claim 13, Sato et al. (JP 2017-075340 A) further discloses providing a first casting cavity exposed at the base body portion, the first casting cavity having an outermost diameter being equal to or smaller than 20 µm (e.g., the shallower of burrows (1a, 1b) and/or processed surface of (1)) having an outermost diameter being equal to or smaller than 20 µm (e.g., see, inter alia, paragraphs [0018, 0019], wherein the film thickness of the impregnated agent fills the processed surface and/or the cavities therein, to a thickness of smaller than 20 µm); a second casting cavity exposed at the base body portion, the second casting cavity having an outermost diameter being larger than 20 µm (e.g., the deeper of burrows (1a, 1b) other than the above noted processed surface of (1)) having an outermost diameter larger than 20 µm (e.g., see, inter alia, paragraphs [0018, 0019], wherein the film thickness of the impregnated agent fills the cavities therein, to a thickness larger than 20 µm); the impregnating agent (e.g., 4) filled into both first and second cavities; and the coating film (7 and/or 10) covering a surface including the portion of the base body (1); and a coating film (e.g., 7 and/or 10) covering a surface (e.g., surface of (1) as seen in Figs. 1(c, d)) including a portion of the base body (1).
As per claim 1 (and analogously, as per claim 13), however, although Sato et al. (JP 2017-075340 A) does not expressly disclose "a machined portion obtained by machining a part of the base body at a side of an interior of the housing," such aspects are well-known n the disk drive housing art.
As just one example, Peter (US 5,459,627) discloses an analogous hard disk drive, in the sane field of endeavor as Sato et al. (JP 2017-075340 A), wherein, as per claims 1 and 13, Peter (US 5,459,627) discloses a base member (e.g., 5) serving as a part of a housing of a hard disk drive device (e.g., see Fig. 1), the base member (5) comprising: a base body being a cast product (e.g., see col. 4, ll. 22-27); a machined portion obtained by machining a part of the base body at a side of an interior of the housing (e.g., see col. 4, ll. 22-27).
Additionally, as per claim 2 (and analogously, as per claim 14), Peter (US 5,459,627) further discloses wherein the machined portion is a surface facing an outer peripheral edge of a hard disk (e.g., 13) - see Figs. 1 and 2).
Additionally, as per claims 5 and 16, Peter (US 5,459,627) further discloses wherein a spindle motor (e.g., 10) comprising: the base member according to claim 1 (in combination with Sato et al. (JP 2017-075340 A)).
	Additionally, as per claims 6 and 17, Peter (US 5,459,627) further discloses a hard disk drive device comprising: the spindle motor (e.g., 10) - see Fig. 1.
Given the express teachings as espoused by Peter (US 5,459,627), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the base member of Sato et al. (JP 2017-075340 A) as including a machined portion obtained by machining a part of the base body at a side of an interior of the housing, as demonstrated by Peter (US 5,459,627), in addition to the limitations of claims 2, 5, 6, 14, 16, and 17 as shown by Peter (US 5,459,627), in order to simply provide a precision machined base plate component (including the sidewalls thereof), thus ensuing dimensional accuracy with a standard sized hard disk drive form factor housing, as is well known, established and appreciated in the art, as exemplified by Peter (US 5,459,627). 
Additionally, the claim limitation "a machined portion obtained by machining a part of the base body at a side of an interior of the housing" is considered a product-by-process limitation.
The product by process limitations are directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17(footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessman, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final structure of the product "gleaned" from the process limitations or steps, which must be determined in a "product by process" claim, and not the patentability of the process limitations.  Moreover, an old or obvious product produced by a new method is not a patentable product, whether claimed in "product by process" claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear.
	The final product limitation derived from the claimed "process limitation" as noted, above, fails to result in a structural difference between the disclosure of Sato et al. (JP 2017-075340 A) (and/or Peter (US 5,459,627)) and the claimed product, at least at it applies to the product limitation(s) "gleaned" from the process limitation(s).  

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP 2017-075340 A) in view of Peter (US 5,459,627) as applied to claims 1 and 13, respectively, above, and further in view of Suzuki et al. (JP 2012-012518 A).
See the description of Sato et al. (JP 2017-075340 A) in view of Peter (US 5,459,627), supra.
As per claims 4 and 15, Sato et al. (JP 2017-075340 A) (in view of Peter (US 5,459,627)) remains silent with regard to wherein the coating film (e.g., 10) is formed by electrodeposition coating, and the impregnating agent is made of electrically conductive resin.
As analogously noted above, the claim limitation "wherein the coating film is formed by electrodeposition coating" is considered a product-by-process limitation.
The product by process limitations are directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17(footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessman, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final structure of the product "gleaned" from the process limitations or steps, which must be determined in a "product by process" claim, and not the patentability of the process limitations.  Moreover, an old or obvious product produced by a new method is not a patentable product, whether claimed in "product by process" claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear.
	The final product limitation derived from the claimed "process limitation" as noted, above, fails to result in a structural difference between the disclosure of Sato et al. (JP 2017-075340 A) and the claimed product, at least at it applies to the product limitation(s) "gleaned" from the process limitation(s).  
Regarding the limitation "the impregnating agent is made of electrically conductive resin," it is noted that the impregnating agent of Sato et al. (JP 2017-075340 A) is indeed formed by electrodeposition and made of resin, however, Sato et al. (JP 2017-075340 A) is silent regarding that is an electrically conductive resin
However, such electrodeposition coating, wherein the coating is made of a conductive resins are well-known and ubiquitous in the coating art.
As just one example, Suzuki et al. (JP 2012-012518 A) disclose an analogous electrodeposition coating (i.e., a coating formed by the process of electrodeposition), wherein the analogous resin coating agent is made to be electrically conductive. See translated abstract of Suzuki et al. (JP 2012-012518 A).
 Given the express teachings as espoused by Suzuki et al. (JP 2012-012518 A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the base member of Sato et al. (JP 2017-075340 A) as including that the impregnating resin agent be electrically conductive, in order to advantageously "suppress[] deterioration of the physical properties to the minimum, can have electrodeposition coating nature without raising the viscosity and specific gravity, thereby having electrodeposition coating nature, maintaining adhesion with a member to be adhered such as a substrate, and excellent in corrosion resistance." See abstract of Suzuki et al. (JP 2012-012518 A).


Citation of Prior or Relevant Art on enclosed PTO-892
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited art made of record (see the enclosed PTO-892), not applied to the rejection of the claims, supra, each disclose aspects of the claimed invention, including wherein disk drive base plates are formed of die-cast materials which are processed in a manner to mitigate defects formed in the casting process.
The best prior art has been applied to the claimed invention (see the rejection of the claims on the applied prior art, supra). However, if Applicant chooses to amend the claims in a manner to obviate the applied prior art, as noted in the rejection, supra, the Applicant is advised to not only carefully review the applied prior art for all it teaches and/or suggests, but also the cited prior art of record in order to obviate any potential rejections based on potential amendment(s); by doing so, compact prosecution on the merits can be enhanced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577. The examiner can normally be reached Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KLIMOWICZ/Primary Examiner, Art Unit 2688